DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 3/4/2022 has been entered and made of record.  

Examiner’s Note – Computer Readable Medium
Instant specification ¶ 138 discloses that a medium as used herein is not a signal.  

Response to Amendment/Remarks
In the response filed Claims 1, 11, 14, and 18 were amended.  Claim 10 was canceled.  Claims 1-9 and 11-20 were presented for examination.  

Applicants’ amendments/remarks regarding rejections under 35 USC 101 to their respective pending claims have been fully considered, are persuasive, and accordingly, withdrawn.  Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a data anonymization system.  Various examples have been found in the art describe aspects of the claimed invention.  Rosales et al. (US 2008/0240425 A1), ¶ 17-18, teaches that datasets for analysis are received and contain unstructured grammatical data.  Rosales, ¶ 20-27, different types of personal information are searched for in the dataset.  Rosales, ¶ 20 the result of the searching process is a dataset where the identified personal data values have been obfuscated.
Rosales does not, but in related art, Dubbels et al. (US 2018/0322119 A1) teaches in ¶ 22-26 the corpus of information is analyzed with an existing set of annotators.  Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata and conflicts are determined.  Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata.  Dubbels, ¶ 27, new annotations and metadata are compared to the previously generated annotations and metadata and conflicts are determined.  Dubbels, ¶ 21 and 27, analytic engine is updated when conflicts are resolved in the enrichment process.
Rosales in view of Dubbels do not, but in related art, Wagster et al. (US 9,923,931 B1) Col. 4, Ln. 36-62 and Col. 16, Ln. 18-26 teaches saving documents of data used in a machine learning process after they had been analyzed.

Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435